 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDPowerful Gas No. 1, PowerfulGas No.2, San PabloService Station,Inc.,Monument Service Station,Inc.andWestern States Service Station EmployeesUnion.Petitioner.Cases20-RC-8879,20-RC-8880, and 20-RC-8885February 11, 1970DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer David F.Sargent.Following the hearing, this case wastransferred to the National Labor Relations BoardinWashington, D. C., pursuant to Section 102.67 oftheNationalLaborRelationsBoardRules andRegulations and Statements of Procedure, Series 8,asamended. Thereafter, the Employers and thePetitioner filed briefs.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelThe Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon theentirerecord in this case, the Boardfinds:1.The Employers here seek dismissal of thepetition on the basis,inter alia,that theBoard iswithout jurisdiction in thismatterbecause therecordfailstoreflectthattheEmployer'soperations, involving four separately incorporatedretail gasoline stations, affect commerce within themeaning of the Act.Two of these gasoline stations, Powerful Gas No.1and Powerful Gas No. 2, are controlled by TedOrden and his wife, who between them own all ofthe stock of each, and have combined projectedgrosssalesof$653,828onanannualbasis,$419,712, of the projected amount being contributedby Powerful No. 1 and $234,116 by Powerful No. 2. 2San' Pablo Service Station, Inc., andMonumentService Station, Inc., doing business as Sunco 24andSunco 26 respectively, are controlled byBernard Roth and his wife, who likewise own all ofthe shares of both corporations, and have combinedprojected gross sales in excess of $1 million on anannual basis,$656,016 being contributed by SanThe Teamsters Automotive Employees Union, Local 78, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica and the International Brotherhood of Service Station Owners andOperators of America were permitted to intervene on the basis of ashowing of interestPablo and $547,200 by Monument.' The combinedprojected gross sales, in each instance, more thanmeet the Board's own jurisdictional standards forretail enterprises.Aside from furnishing the basic information fromwhich gross sales could be projected - and this wasdone under protest- both Employers refused tofurnishother information that would confirm ordeny these projections or to furnish information thatwould demonstrate the impact of these sales oninterstate commerce. On the advice of counsel bothEmployers refused to respond toa subpoena ducestecumrequesting certain commerce information, andthey refused to answer numerous questions bearingon their sales and the impact of these sales oninterstate commerce.Nevertheless, sufficient factshave emerged from the hearing to indicate that boththeBoard's statutory as wellas itsjurisdictionalstandards have been met.Becauseof the refusal to furnish information, therecord does not reveal the source of the gasolineproduct which made up the bulk of sales at all fourstations.However, the record does demonstrate thatmotoroilsproducedbyvariousnationaloilcompanies such as Standard Oil, Texaco, Pennzoil,Quaker State, Valvoline, etc., were sold in quantitiesranging from $200 to $700 per month at a givenstation, and other national products such as STP oiladditivesandWaco brake fluid were sold inquantities involving lesser amount ofsales.Thus, innational oilproducts alone, each Employer's twostationswould sell from $4,800 to $16,800 on anannual basisto drivers of cars and trucks using thehighways.On the basis of the foregoing we find that theEmployers' operations affect commerce within themeaningof the Act and that it will effectuate thepolicies of the Act to assert jurisdiction over theseEmployers.42.The labor organizations involved claim torepresent certain employees of the Employer.''Powerful Gas No 1 had sales of$209,859 for a 6-month period andPowerful No 2 had sales of $82,118 for a 2 1/2-month period Projectingthese figures for a full year gives$419,712 forPowerfulNo I and$234,116 for Powerful No 2 SeeWallace Shops, Inc ,133 NLRB 36'San Pablo Service Station, Inc , had sales of $164,004 for a 3-monthperiodProjecting this figure to an annual basis gives sales of$656,016Monument Service Station,Inc, was located on a street which was in theprocess of being rebuilt and which during the period of concern hereinvolving only 1 month for which sales records were available,was severlyrestricted in its now of customer traffic However, Richard Oliver, whohad 10 years experience with service stations as a salesman,assistantmanager and manager, estimated that under normal conditions the stationwould do a volume of business in excess of 150,000 gallons per monthTaking the average price in the price range, 30 4 cents per gallon, themonthly saleswould be $45,600and on an annual basis,$547,200As noevidence was put forth which conflicted with this estimate or with MrOliver's qualifications to submit an opinion as to this estimate, we find theestimate and projection to be accurateThe Board's standard for asserting jurisdiction over employees engagedin retail operations is $500,000 gross annual revenuesCaroline Suppliesand Cement Co.122 NLRB 88'We note that the record discloses,without contradiction,that both theWestern States Service Station Employees Union and the InternationalBrotherhood of Service Station Owners and Operators of America deal181NLRB No. 21 POWERFUL GAS NO. 11053.'A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.The Petitioner seeks an election in a unit of allassistantmanagers and attendants employed at allfour gasoline stations. Alternatively, Petitioner seekselections in two other units, the first comprised ofassistantmanagers and attendants employed atPowerful No. 1 and Powerful No. 2 and the secondcomprised of the same classification of employees atSanPabloandMonument.The interveningTeamster Local, which limited its interest to the twoPowerfulstations,contends that the assistantmanagers and attendants at these two stationstogethercompriseanappropriateunit.Theintervening InternationalBrotherhood of ServiceStationOwners and Operators of America agreesthat assistant managers and attendants employed atthe two Powerful stations comprise one appropriateunitand argue, further, that the same classificationof employees employed at the San Pablo andMonument stations comprise a second appropriateunit.The Employers contend that each station aloneconstitutes an appropriate unit and that assistantmanagers are supervisors within the meaning of theAct and should be excluded from the unit.Although the Powerful stations on the one handand San Pablo and Monument on the other areseparately owned and controlled, it is clear that theyall share the services of the same district managerand through him similar operational policies.Indeed, it is stipulated in the record that these fourstations are operated by the same general manager.Districtmanager Spence has general supervisionover the daily operations of all four stations. Hehires the station manager who in turn hires theassistantmanager and attendants. Each stationemploys between three and six full-time employees.The stations are open 24 hours per day and arenormally visited daily by the district manager whocollects from each manager sales revenues which hedeposits in the bank as well as a 24-hour report onsales.Cummulative sales reports are kept solely bythe districtmanager and the ownership group towhich he reports. The district manager authorizes allpurchases and disbursements of funds for all fourstations,except petty cash items, and all fourstations purchase and sell thesamekind of gasolineand oil products as well as supplies, in manyinstances purchasing and selling exactly the samekind of product and supply. Of course the gasolinesold by each group is held out to the public as beinga different brand name.with employers and represent employees regarding wages, hours, and otherterms and conditions of employment Accordingly, we find that both ofthese organizations are labor organizations within the meaning of the ActWe also note that no question concerning its status as a labor organizationhas been raised regarding the Teamsters Automotive Employees Union,Local78,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America.The districtmanagerapproves shift schedules-andthe hiring and firing of all employees. The startingwages for all of the stations are the same and thesameworking rules are posted at all four stations.Nevertheless, separate books are kept for eachseparate corporate entity for sales, disbursements,payroll,etc.,and the districtmanager reportsseparately to each ownership group, the businessaffairsof each group of corporations being keptconfidential by the district manager from the othergroup.The districtmanager himself is paidseparately for his services by all four corporations.Although presently many of the operating policies ofthe two groups are similar, it is also clear thatpolicymay be changed and is changed on a weeklybasis for either group. The record discloses thatdistrictmanager Spence reports directly to Ordenregarding the business affairs of the Powerful group,thathe takes policy instructions fromOrdenregarding the day to day as well as the long rangeoperation of these two stations. Similarly, Spencereports directly to Roth regarding the day to day aswell as the long range business of San Pablo andMonument stations, and he clearly is under Roth'scontrolregarding themanagement and generaloperations of these two stations.Moreover, thetestimony of Spence makes it clear that thesegroups, by reason of their separate ownership andcontrol,are infact competitors with correspondinglyseparate competitive interests and as such separatelyidentifiable. Thus, simply because it is more efficientfor the two ownership groups here involved to sharethe services of the same operational manager, it islikewiseclear that neither ownership group hassurrendered any control over the operations of theirrespective stations. Indeed, their very competitiveinterests compel the shared manager to keep asconfidential the business affairs of the one from theother.Accordingly, we find that the employees of thetwo powerful gasoline stations share a community ofinterest in their terms and conditions of employmentthat is separately identifiable, by reason of theaforesaid separate ownership and control, from thecommunity of interest shared by the employees ofSan Pablo and Monument stations. Accordingly,(although the employees of all four stations sharemany common interests, such as type of work,wages, hours, work rules, etc.,) we find, because ofthe separate ownership and control, that it wouldbest effectuate the purposes of the Act to find thatthere are two appropriate units, the one composedof service station employees employed at PowerfulNo. 1 and Powerful No. 2 and the other unitcomprised of service station employees employed atSan Pablo and Monument stations.Moreover,wewould include the assistantmanagers along with the attendants in each of theseunits.The assistantmanagersdo the same generalwork as the attendants, except that they willtransmitassignmentsgiven them by the managers. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnlikethesalariedmanagers,theassistantmanagers are paid on an hourly basis and receiveovertime pay for extra hours worked, in the samemanner as the attendantsAssistantmanagers donot have the authority to hire or fire or disciplineany employee, or to grant any employee time offwithout obtaining approval from the manager ordistrictmanager.Accordingly,we find that theassistantmanagers are not supervisors within themeaning of the Act and we shall, therefore, includethem in the unit.5.Accordingly,we find that the followingemployees constitute appropriate units for thepurpose of collective bargaining within the meaningof Section 9(b) of the Act.All assistantmanagers and attendants employedat Powerful No. 1 and Powerful No. 2, excludingallother employees, guards, and supervisors asdefined in the Act.All assistantmanagers and attendants employedatSanPabloServiceStation,Inc.,andMonument Service Station, Inc., excluding allotheremployees,guards,and supervisors asdefined in the Act.[Direction of Elections6 omitted from publication.]In order to assure that all eligible votersmay have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the elections should have access toa list of votersand theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N LR B v Wyman-Gordon Company,394 U S 759. Accordingly,it is hereby directed that an electioneligibilitylist,containing the names and addresses of all the eligiblevoters,must befiled by the Employerswith the RegionalDirectorfor Region20 within 7days of thedate of this Decision and Directionof Elections. The RegionalDirector shall make the list available to all parties to the electionsNoextension of time tofile this listshall be grantedby theRegional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the electionswheneverproper objections are filed